Case 1:20-cv-24613-DPG Document 1 Entered on FLSD Docket 11/10/2020 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 20-CV-24613

 MIDLAND FUNDING, LLC.,

        Plaintiff,
 v.

 JULIAN SAAVEDRA,

       Defendants.
 __________________________________/


                                  COMPLAINT
                 FOR ACTUAL, STATUTORY AND PUNITIVE DAMAGES
                                 JURY DEMAND

        1.      Plaintiffs allege violation of the Fair Debt Collection Practices Act, 15 U.S.C.

 §1692 et seq. (“FDCPA”) and the tort of wrongful garnishment.

                                  JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and 15 U.S.C.

 §1692k. Venue in this District is proper because Plaintiff resides here and Defendant filed a state

 court garnishment proceeding against Plaintiff’s property in this District.

                                              PARTIES

        3.      Plaintiff, JULIAN SAAVEDRA (“Saavedra”), is a natural person and citizen of the

 State of Florida, residing in Miami-Dade County, Florida.

        4.      Defendant, MIDLAND FUNDING, LLC. (“Midland”), is a corporation organized

 under the laws of the State of Delaware. It is a citizen of the State of California with its principal

 place of business at 3111 Camino del Rio North, Suite 1300, San Diego, CA 92108.

        5.      Midland is registered with the Florida Department of State Division of

 Corporations as a corporation. Its registered agent for service of process is Midland Credit
Case 1:20-cv-24613-DPG Document 1 Entered on FLSD Docket 11/10/2020 Page 2 of 6




 Management, Inc., c/o Canon Business Process, 8875 Hidden River Pkwy., Suite 100, Tampa,

 Florida 33637.

        6.        Midland regularly uses the mail and telephone in a business the principal purpose

 of which is the collection of debts.

        7.        Midland is registered with the Florida Office of Financial Regulation as a consumer

 collection agency.

        8.        Midland filed suit against Saavedra, in Miami-Dade County, Florida.

        9.        Midland has filed more than 200 collection lawsuits in Miami-Dade County,

 Florida within one (1) year of the filing of this Complaint.

        10.       Defendant regularly uses the mail and telephone to collect consumer debts.

        11.       Defendants primary purpose is the collection of debts.

        12.       Defendant is a “debt collector” as defined in the FDCPA.

                                    FACTUAL ALLEGATIONS

        13.       Midland sought to collect from Saavedra an alleged debt arising from a credit card

 which Plaintiff used for his own personal, family and household purposes.

        14.       Saavedra’s alleged debt went into default.

        15.       On or about March 18, 2019, Midland filed suit against Saavedra in state court in

 Miami-Dade County, Florida.

        16.       Midland obtained a final judgment against Saavedra on January 17, 2020. A copy

 of the Final Judgment is attached as Exhibit “A.”

        17.       On August 5, 2020, Midland obtained a Continuing Writ of Garnishment (“Writ”),

 and subsequently served the Writ on the Garnishee on August 28, 2020.
Case 1:20-cv-24613-DPG Document 1 Entered on FLSD Docket 11/10/2020 Page 3 of 6




        18.     The Garnishee, RI/HOLLYWOOD NISSAN ACQUISITION CORP. (“Hollywood

 Nissan”), was served with the Continuing Writ of Garnishment on August 28, 2020. Hollywood

 Nissan served it’s Answer of Garnishee upon Midland on September 4, 2020. A copy of the

 Garnishee’s Answer is attached as Exhibit “B.”

        19.     Fla. Stat. §77.055 requires that the notice (“Second Notice”) be served by first class

 mail on the Defendant within five (5) business days.

        20.     Fla. Stat. §77.055 states:

        “Service of garnishee’s answer and notice of right to dissolve writ.—Within 5 days
        after service of the garnishee’s answer on the plaintiff or after the time period
        for the garnishee’s answer has expired, the plaintiff shall serve, by mail, the
        following documents: a copy of the garnishee’s answer, and a notice advising
        the recipient that he or she must move to dissolve the writ of garnishment
        within 20 days after the date indicated on the certificate of service in the notice
        if any allegation in the plaintiff’s motion for writ of garnishment is untrue. The
        plaintiff shall serve these documents on the defendant at the defendant’s last known
        address and any other address disclosed by the garnishee’s answer and on any other
        person disclosed in the garnishee’s answer to have any ownership interest in the
        deposit, account, or property controlled by the garnishee. The plaintiff shall file in
        the proceeding a certificate of such service.” (Emphasis added.)

        21.     Midland did not mail the Second Notice to Saavedra. A copy of the state court

 docket is attached as Exhibit “C.”

        22.     Saavedra was required to retain legal counsel to move to dissolve the Continuing

 Writ of Garnishment.

        23.     Saavedra moved to dissolve Midland’s Continuing Writ of Garnishment by filing a

 Claim of Exemption and Request for Hearing on October 5, 2020. A copy of the Claim of

 Exemption and Request for Hearing is attached as Exhibit “D.”

        24.     Midland filed its Notice of Dissolution of Continuing Writ of Garnishment on

 October 19, 2020. A copy of the Notice of Dissolution of Continuing Writ of Garnishment is

 attached as Exhibit “E.”
Case 1:20-cv-24613-DPG Document 1 Entered on FLSD Docket 11/10/2020 Page 4 of 6




         25.       The Writ should have been dissolved on September 16, 2020.

         26.       Midland caused Saavedra’s wages to be garnished for an additional five (5) weeks

 after its Continuing Writ of Garnishment should have been dissolved for its failure to timely serve

 the Second Notice as required by Fla. Stat §7.055.

         27.       Midland knew that as of September 17, 2020, that it failed to comply with the

 garnishment statutes.

         28.       In Florida, “[i]t is fundamental that garnishment statutes must be strictly

 construed.” Akerman Senterfitt & Eidson, P.A. v. Value Seafood, Inc., 121 So.3d 83, 86 (Fla. 3rd

 DCA 2013) (citing Williams v. Espirito Santo Bank of Fla., 656 So. 2d 212, 213 (Fla. 3d DCA

 1995.

         29.       Midland caused the money that the Plaintiff and his family desperately needed

 during the current pandemic to be withheld from them for an additional five (5) weeks.

         30.       Even after Plaintiff filed his Claim of Exemption and Request for Hearing, Midland

 did nothing for an additional fourteen (14) days.

         31.       Defendant acted in malice to harass and pressure Plaintiff in an effort financially

 benefit itself.

         32.       Plaintiff suffered damages as a result of Defendant’s improper actions and seeks

 statutory, compensatory and punitive damages.

                                          COUNT I
                               CONTINUING TO GARNISH WAGES
                                IN VIOLATION OF 15 U.S.C. §1692f

         33.       Plaintiff incorporates Paragraphs 1 through 32.
Case 1:20-cv-24613-DPG Document 1 Entered on FLSD Docket 11/10/2020 Page 5 of 6




           34.    Midland continued to cause Hollywood Nissan to withhold Saavedra’s much

 needed wages for thirty-four (34) days after it failed to comply with Fla. Stat. §77.055., in violation

 of 15 U.S.C. §1692f and did so knowingly.

           WHEREFORE, Plaintiff requests that the Court enter judgment in favor of him and against

 Defendant for:

                  a.     Actual and statutory damages;

                  b.     Attorney’s fees, litigation expenses and costs of suit; and

                  c.     Such other or further relief as the Court deems proper.

                                        COUNT II
                                  WRONGFUL GARNISHMENT

           35.    Plaintiffs incorporate Paragraphs 1 through 6, 8 through 11, and 13 through 32.

           36.    Defendant continued to garnish Plaintiff’s wages for an additional five (5) weeks

 even after it knew that it failed to comply with Florida’s garnishment statutes and did so with

 malice.

           37.    Defendant knowingly caused the Garnishee to withhold twenty-five percent (25%)

 of Plaintiff’s wages for an additional five (5) weeks when it had no legal basis to do so.

           WHEREFORE, Plaintiff requests that the Court enter judgment in favor of him and against

 Defendant for:

                  a.     Actual and punitive damages;

                  b.     Attorney’s fees, litigation expenses and costs of suit; and

                  c.     Such other or further relief as the Court deems proper.
Case 1:20-cv-24613-DPG Document 1 Entered on FLSD Docket 11/10/2020 Page 6 of 6




                                          JURY DEMAND

       Plaintiff demands trial by jury.

                                           /s/Joel D. Lucoff
                                           Joel D. Lucoff
                                           Fla. Bar No. 192163
                                           Debt Shield Law
                                           3440 Hollywood Blvd., Suite 415
                                           Hollywood, FL 33021
                                           (844) 279-1112
                                           myrna@debtshieldlaw.com
                                           joel@debtshieldlaw.com
